BROOKSHIRE, Justice,
concurring.
I concur in the results under this unusual record.
After a bench trial, the Appellant did not effectively obtain Findings of Fact and Conclusions of Law. There is little to review here. No abuse of discretion is shown on the part of the trial judge even though, 12 days before a second, special, No. 1 setting for the case, the Appellant moved for a physical examination of Mrs. Hudson pursuant to TEX.R. CIV.P. 167a. I think, probably, that arrangements could have been made to have a physical and mental examination of this party without delaying the trial. Indeed, in a bench trial, it is often, but not always, reasonably convenient to have a physical or mental examination made of a party during the taking of the testimony. Again, however, under this record, no abuse of discretion is shown.
The Court holds that, since the $67,700. judgment could have been rendered solely on Mr. Hudson’s cause of action for loss of *902consortium, and its constituent elements, the Appellant’s contention that the trial court erred in refusing the motion for Mrs. Hudson’s examination is eviserated, since any prejudice resulting from the denial of an examination was irrelevant to Mr. Hudson’s claim.
Stated another way, the Court holds that Mrs. Hudson’s physical examination, or any results thereof, is simply not relevant at all to Mr. Hudson’s claim for loss of consortium. I simply cannot agree to this abstract and erroneous conclusion.
An accepted definition is:
“The term ‘consortium’ means the mutual right of the husband and wife to that affection, solace, comfort, companionship, society, assistance, sexual relations, emotional support, love, and felicity necessary to a successful marriage. It does not include services (performance of household and domestic duties) rendered by a spouse to the marriage.” [3 State Bar of Texas, Texas Pattern Jury Charges, PJC 80.05 (1982), “Personal Injury Damages — Injury of Spouse”]
See Peed Tool Co. v. Copelin, 610 S.W.2d 736 (Tex.1980); Whittlesey v. Miller, 572 S.W.2d 665 (Tex.1978).
There is another reason and basis for my voting for an affirmance. The telephone company, having filed a motion for the examination 2 weeks before the special setting, should have, in my opinion, been more diligent in obtaining a reasonably early ruling by the trial judge. At that point, if the trial judge’s order was a denial, then the telephone company should have applied for a writ of mandamus in the appropriate appellate court to require, upon a proper showing, the district judge to order a proper examination under TEX.R.CIV.P. 167a.
The course of action taken here by Appellant lends itself to the possible strateg-em of electing to go to trial on the merits, without the examination, hoping for a victory or an award of minimal damages. A second part of the possible strategem would be that, if the Appellant lost and the damages were substantial, then the trial judge’s refusal to order an examination could possibly be a type of “built-in” error. I desire to make it completely clear that I do not believe that this strategem was engaged in by the Appellant or its attorney. But I do think that the better procedure would have been for the Appellant to seek a proper writ of mandamus.
Nevertheless, because of the trial pleadings and the lack of Findings of Fact and Conclusions of Law and the state of this record, I concur in the affirmance of the judgment below.